Citation Nr: 1047804	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as caused by VA medical treatment or 
examination in November and December 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The case was remanded for further development by the Board in 
January 2008.  After completion of that development, the Board 
obtained a November 2010 Veterans Health Administration (VHA) 
opinion.  Given the opinion rendered, and the Board's favorable 
decision in this case, it is not necessary to notify the Veteran 
and inform him of the right to submit additional evidence and to 
have his case remanded to the RO,  and the Board may proceed with 
this appeal.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran 
has additional disability of paralysis, bowel incontinence, and 
bladder incontinence that was caused by a delay of diagnosis and 
treatment by VA in November and December 2003.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for paralysis, bowel incontinence, and bladder incontinence, 
as caused by VA medical treatment and examination in November and 
December 2003, have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Inasmuch as the 
benefit sought is being granted, there is no reason to further 
explain how VA has fulfilled the duties to notify and assist.  

Compensation under 38 U.S.C.A. § 1151

The Veteran's claim was filed on or after October 1, 1997, so 
that the version of 38 U.S.C.A. § 1151 in effect prior to October 
1, 1997 (requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), and implementing regulations at 38 C.F.R. § 3.358, 
are not applicable.

The version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  Effective 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 provide in 
relevant part as follows:

(a) Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected. For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and (1) the disability or death 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

The implementing regulation (applicable to section 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361, which 
provides that, in order to determine whether a veteran has an 
additional disability, VA compares a veteran's condition 
immediately before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy program upon which the 
claim is based to a veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. 
§ 3.361(b).  Claims based on additional disability due to 
hospital care, medical or surgical treatment, or examination must 
meet the causation requirements of this paragraph and paragraph 
(d)(1) (informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due to 
training and rehabilitation services or compensated work therapy 
program must meet the causation requirements of paragraph (d)(3) 
of this section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination was without a 
veteran's informed consent, or, in appropriate cases, was without 
a veteran's representative's informed consent.  To determine 
whether there was informed consent, VA will consider whether the 
health care provider substantially complied with the requirements 
of 38 C.F.R. 
§ 17.32. Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

VA regulations provide that informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient of the proposed diagnostic or therapeutic procedure 
or course of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications, or side effects; 
reasonable and available alternatives; and anticipated results if 
nothing is done.  See 38 C.F.R. § 17.32(c) (2010).  In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) require the use of sedation; 
(ii) require anesthesia or narcotic analgesia; (iii) are 
considered to produce significant discomfort to the patient; (iv) 
have a significant risk of complication or morbidity; (v) require 
injections of any substance into a joint space or body cavity; or 
(vi) involve testing for Human Immunodeficiency Virus (HIV).  The 
informed consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d) (2010).

The Veteran received treatment at a VA facility for complaints of 
a mouth sore and abdominal discomfort from April 2002 until June 
2003, at which time he began having complaints of back pain.  It 
was reported that five years earlier he had had complaints of 
back pain and right leg numbness and that a MRI at that time 
showed a herniation of a disc.  

In November 2003, the Veteran had complaints of abdominal 
discomfort and numbness with a decrease in sensation from the 
mid-abdomen down.  A MRI was performed by VA on November 21, 
2003, but was not read by VA until December 6, 2003.  The reading 
of the MRI showed a mixed cystic and solid lesion in the spinal 
cord at level of the T3 vertebra.  The Veteran underwent surgery 
at a private facility on January 9, 2004 when an intramedullary 
ependymoma was removed from the thoracic spine.  The surgery was 
not authorized or performed by VA.  The January 2004 operative 
report shows that the Veteran gave informed consent prior to the 
surgery.  Following the January 2004 private surgery, the Veteran 
experienced paralysis and a neurogenic bowel and bladder.  

The record contains several statements and medical opinions 
regarding whether VA's delay in diagnosis and treatment, from 
November 21, 2003 to January 9, 2004, was a proximate cause of 
the significant residuals that followed the January 2004 surgery 
by a private physician.  In favor of the claim is a December 2004 
statement from the Veteran's private physician opining that an 
earlier diagnosis by VA would have led to an improved or better 
long-term outcome, without reference to any specific residuals 
except to note the preexisting paraparesis.  

In a January 2005 medical opinion, however, a VA physician 
disagreed with the December 2004 private medical opinion that VA 
"delay" in diagnosis or treatment caused any post-surgical 
residuals.  The January 2005 VA opinion reasoned that the Veteran 
was ambulatory and fully continent of bowel and bladder before 
the tumor resection, so it was not the delay that produced the 
post-operative symptomatology.     

Additional medical records were associated with the claims file.  
Two additional VA opinions were then obtained.  A favorable June 
2009 opinion was to the effect that the paraplegia, neurogenic 
bladder, and neurogenic bowel were at least as likely as not 
(50/50 probability) caused by or a result of the VA delay in 
diagnosing the Veteran's ependymoma of the spinal cord.  The 
rationale given was that, although the Veteran was given 
appropriate treatment by VA in March 2003, he should have been 
admitted to the hospital in November 2003 based on the symptoms 
presented, persistent "band tightness across the epigastric 
area," absent right ankle reflex, and decreased sensation to 
pain below the T8 level.  The opinion was that earlier treatment 
by VA would have resulted in less damage to the spinal cord.  

The second opinion, dated in December 2009, was unfavorable to 
the Veteran on the question of causation.  The examiner opined 
that that VA delay in diagnosis did not cause the Veteran's 
paralysis, bowel incontinence, or bladder incontinence.  The 
December 2009 opinion was premised on recognition that there was 
VA fault in failing to admit the Veteran in November 2003, but 
that this was not a failure to diagnose, but a delay in 
diagnosis.  This opinion was based on the fact that the Veteran 
had been able to walk into the surgery under his own power and 
had full bladder and bowel competency prior to the surgery.  The 
opinion reasoned that paralysis, bowel incontinence, and bladder 
incontinence were secondary to the nature of the intramedullary 
tumor removal, with the risk factor for this being very high.  
The opinion also was that a delay in diagnosis of the tumor had 
"no effect" on the post-operative symptomatology of paralysis, 
bowel incontinence, and bladder incontinence.  The December 2009 
reviewing examiner's opinion was that this symptomatology 
(paralysis, bowel incontinence, and bladder incontinence) was a 
risk factor from the nature of the tumor.  

In view of the conflicting medical opinions, the Board requested 
a VHA opinion, which was furnished in November 2010.  The VHA 
physician who rendered the opinion, a specialist in hematology 
and oncology, reviewed the Veteran's claims file and noted the 
history of delayed diagnosis, subsequent surgery, and neurologic 
residuals.  The history reviewed included that the Veteran was 
seen on November 20, 2003, an MRI of the spine was performed the 
following day, but the MRI findings were not discussed with the 
Veteran until December 16, 2003, the VA provider on December 16, 
2003 emphasized the urgency of the Veteran's situation but did 
not treat him, and found that the Veteran was already having some 
symptoms of progressive urinary dysfunction.  The VHA reviewing 
physician also reviewed MRI results, noting that a comparison of 
the MRI of the spine performed before the January 2004 surgery 
with the one performed earlier showed no significant change in 
the tumor, but there was evidence of significant swelling and 
bleeding, which can cause damage of the spinal cord in a "time-
dependant" fashion.  The VHA physician opined that the Veteran's 
spinal tumor should have been treated as soon as it was 
diagnosed, and that it was a reasonable assumption that the 
outcome would have been better had he received treatment in a 
timely manner.  The VHA physician also reasoned that the 
paralysis of the lower extremities and loss of bladder and bowel 
functions were not common side effects of the treatment that the 
Veteran was given.  Therefore, the VHA reviewing physician opined 
that the Veteran definitely received sub-standard treatment at 
VA, he had some symptoms of progressive urinary dysfunction in 
December 2003, and it was as likely as not that he got some 
irreparable damage to the spinal cord from November 2003 to 
January 2004, and some further damage as a result of the surgical 
procedure.  

After having carefully reviewed the evidence of record, the Board 
finds that the evidence for and against the claim is in relative 
equipoise on the question of whether the paralysis and bowel 
incontinence and bladder incontinence were actually and 
proximately caused by fault by VA in conjunction in the provision 
of medical treatment and examination in November and December 
2003.  Although there are conflicting opinions regarding whether 
the delay in treatment led to the additional disability, there 
are reasoned opinions both for and against the claim. For these 
reasons, and resolving reasonable doubt in the Veteran's favor, 
compensation benefits under the provisions of 38 U.S.C.A. § 1151, 
for additional disabilities of paralysis and bowel incontinence 
and bladder incontinence, are warranted.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability 
paralysis and bowel incontinence and bladder incontinence, as 
caused by VA medical treatment or examination in November and 
December 2003, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


